IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.  AP-75,480


EX PARTE CARL DEAN KING, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 20,089 IN THE 196th JUDICIAL DISTRICT COURT
HUNT COUNTY



Per Curiam.
O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted of the felony
offense of aggravated sexual assault, and punishment was assessed at imprisonment for life. 
Applicant appealed, and his conviction was affirmed. King v. State, No. 06-01-00147-CR
(Tex. App. -- Texarkana, delivered October 17, 2002, no pet.).
	Applicant contends that he was denied an opportunity to file a pro se petition for
discretionary review because he was not timely notified that he could seek discretionary
review on his own.  The trial court, based upon the record, recommends that relief be
granted.  The record reflects that Applicant was not timely informed that he could file a pro
se petition for discretionary review from his conviction.
	Habeas corpus relief is granted, in part, and Applicant is granted leave to file an out-of-time petition for discretionary review from his conviction in cause number 20,089 from
the 196th Judicial District Court of Hunt County.  Applicant is ordered returned to the point
at which he can file a meaningful petition for discretionary review.  For purposes of the
Texas Rules of Appellate Procedure, all time limits shall be calculated as if the Court of
Appeals' decision had been rendered on the day the mandate of this Court issues.  We hold
that should Applicant desire to seek discretionary review, he must take affirmative steps to
see that his petition is filed in the Court of Appeals within thirty days of the date the mandate
of this Court has issued.

DELIVERED: August 9, 2006
DO NOT PUBLISH